 For many years, from this rostrum and others, the non-aligned countries have constantly called for peace and detente -a far-reaching general detente which would lead to international understanding and co-operation. As pointed out by the Secretary-General in the introduction to his report on the work' of the Organization [AI960llAdd.l], it is comforting to see that here and there in the world there is continuing progress towards detente.
47.	One serious threat to international peace and security, as we have never ceased to condemn, is the persistence of colonialism and racial discrimination in Africa. However, there are very promising developments in the Portuguese colonies of Africa. History teaches us that a people which oppresses another cannot be free, and this truth has been amply confirmed in Portugal. The Portuguese people, subjugated by one of the last Fascist regimes of our century, was unable to liberate itself so long as the Portuguese Government was bent on pursuing overseas and by force of arms a policy of colonial occupation which history, the determination of the colonized peoples and world opinion condemned to inevitable failure.
48.	As things turned out, in their heroic and just struggle against colonialism, the valiant liberation movements in the Portuguese colonies contributed substantially to the liberation of the Portuguese people itself. The glory for this is theirs. Today, after half a century of Fascist and obscurantist dictatorship, the Portuguese people can at last live as a free people, devoting itself to the urgent task of development and resuming its place in the community of nations.
49.	But if the events of April 1974 are to become a genuine revolution worthy of the great humanist traditions of Portugal, if they are to become part of the logic of detente, the dialectical process must proceed to the very end. In other words, the political liberalization which has been taking place in the metropolitan country and which is no more than a necessary prerequisite must be followed by the rapid accession to independence and freedom of the Portuguese colonies as well.
50.	We are following and we welcome all the efforts being made by the new Portuguese regime in this direction. We hope that nothing will arrest its progress along the honorable road upon which it has embarked, at the end of which it will And the respect and friend-ship of the African countries and of all the peoples of the world who love peace and justice.
51.	We also hope that the Portuguese example will inspire all the other colonial Powers to speed up the inevitable decolonization of the colonial territories they still occupy. To this effect, we support the efforts of the French Government to speed the process of decolonization of the Comoro Islands.
52.	We also take note of the recent statements of the SpanisL Government concerning what is called Spanish Sahara, and we are closely watching political developments in that territory in the light of the relevant resolutions of the Organization of African Unity [iOAU] and the United Nations which should lead to effective and genuine decolonization,
53.	Finally, we hope that there will soon be a happy outcome in the case of Zimbabwe, that of Azania and that of the international territory of Namibia. In other words, and in accordance with United Nations resolutions, Pretoria must put an end to the illegal occupation of Namibia. The Government of the United Kingdom, the administering Power, must restore legality in Rhodesia by establishing a genuine democracy, resulting from negotiations with the liberation movements, which are the sole authentic representatives of the people of Zimbabwe. As for apartheid, which is a disgrace to our century, the United Nations must stop at nothing in order to bring to heel the South African racists who have made racism a State policy.
54.	My delegation unreservedly supports the decision taken recently by the Assembly [resolution 3207 (XXIX)] to invite the Council to consider frankly the relations between South Africa and the United Nations, and will spare no effort in the Security Council to ensure the triumph of the just cause of the African people of Azania.
55.	I take this opportunity of paying a well-deserved tribute to all the friendly countries which so far have given their material, financial or political support to the African liberation movements. As I did in the course of the good-will mission which I have just carried out in some of thole countries at the head of a delegation of the Co-ordination Committee for the Liberation of Africa, on the express instructions of the OAU, I wish to reiterate to all those countries the deep gratitude of Africa.
56.	The encouraging prospects we have just mentioned concerning decolonization should not, however, make us forget that detente remains fragile so long as hotbeds of tension or bones of contention continue to exist in Viet Nam, Korea, Cambodia, the Middle East or Cyprus and so long as brutal or covert interference by foreign Powers in the internal affairs of other States continues to spread. That is why our desire has always been that a lasting and just peace should rapidly return to those regions.
57.	As far as Viet Nam is concerned, we look for the complete withdrawal of foreign troops so that the Vietnamese people, within the framework of the Paris agreements, may bind up their wounds in freedom and set about rebuilding their economy laid waste by long years of war.
58.	Similarly, we consider that following the dissolution of the United Nations Commission for the Unification and Rehabilitation of Korea the time has come to withdraw all foreign troops still stationed on Korean territory. It is only in a situation free from outside interference that the people of Korea will be able freely and effectively to resolve the problem of the independent and peaceful reunification of their country.
59.	In Cambodia, powerfully and firmly united behind its President, Samdech Norodom Sihanouk, in the National United Front of Kampuchea, the Cambodian people are successfully combating aggression. More than 90 per cent of the territory of Cambodia with more than 80 per cent of the population is now liberated and under the direct administration of the Royal Government of National Union of Cambodia. My delegation accordingly considers that the Royal Government of National Union of Cambodia must resume its rightful place in the United Nations without further delay.
60.	We welcome all the efforts of the United Nations and on a bilateral basis to restore peace to the Middle East, but we still say that, in order to bring about a just and lasting solution, these efforts must be based essentially on the withdrawal of Israel from all the occupied Arab territories and the restoration of the legitimate rights of the Palestinian people.
61.	In the island of Cyprus the constitutional edifice erected so laboriously in 1960 has been taking terrible punishment which reached its peak in July 1974 and has already cost thousands of innocent lives. The guarantors of the island's status -the United Kingdom, Greece and Turkey -have been unable, and with good reason, to find immediate ways and means of restoring peace, which is a prerequisite for the search for a negotiated solution to this problem, the implications of which, by endangering an established system, could threaten world peace.
62.	Confronted with this impasse, the world was in good conscience obliged to react and to call for an end to human suffering and the immediate withdrawal of foreign troops, with the praiseworthy objective of creating conditions favorable for the final settlement of the question by the establishment of the independence, unity and territorial integrity of the island. Those were essentially the concerns of the Security Council in its resolution 353 (1974) of 20 July 1974. As a non-permanent member of the Council, Cameroon was happy to contribute to those efforts, which must be continued.
63.	Much remains to be done in this direction, in as much as that resolution of the Council and the other subsequent resolutions, the Geneva Conference and other initiatives in the same direction have not produced the desired effects. One of the things the Assembly must do at this session is to seek an appropriate solution to this problem, in which humanitarian considerations must take precedence over political aspects.
64.	That is why my delegation, aware of the tense situation which continues to prevail in Cyprus and, if truth be told, throughout the eastern Mediterranean, will look favorably upon and support any initiative from no matter what quarter tending definitively to restore peace to the island and to resolve no less definitively, in the interests of the Greek and Turkish communities of the island, the political problem posed by an untoward arrangement whose failure all deplore.
65.	I should like now to address myself to a matter of concern which is crucial to detente, and I refer to international co-operation. The sixth special session of the General Assembly, the Third United Nations Conference on the Law of the Sea, held at Caracas, and, most recently, the World Population Conference held at Bucharest, revealed the importance of the subjects they dealt with, the urgent need for fair solutions, and at th« same time the stubbornness of selfish national interests that render all efforts of cooperation practically useless. 
66.	Twelve months ago, when the energy crisis be-came widespread, we realized how precarious our situation was; but our problems did not begin yesterday. For several years now, world prices for certain commodities have been continuously rising. According to the economists, the relationship between prices and incomes is direct, which is to say that high living standards are matched by high wages which in their turn lead to rising prices. But this situation does not prevail to an equal degree everywhere in the world.
67.	It is true in the developed countries, where the majority of the people earn salaries above the average. But when the developing countries, whose active population must content themselves with low wages, are caught up in the machinery of inflation, their purchasing power undergoes a sharp decline. Thus, the poor become every day poorer and the Governments, destitute of resources, encounter insurmountable difficulties which can jeopardize the functioning of essential institutions.
68.	It has been said that today 15 per cent of the human race possesses 85 per cent of the world's wealth; and the majority of those people live in Western Europe and North America, while hunger, ignorance, disease, poverty and natural disaster are the lot of the countries of the third world.
69.	In recent years we have drawn the attention of the international community to the many and grave problems of the third world. Perhaps we were not understood. It seems to me that the petroleum-producing countries, in their frustration, have merely burst the abscess of a crisis which had long been gathering. Their position is well known. But did the developing countries have to go so far before the international community finally woke up to the situation and decided to come to the aid of our frail economies, by setting fair prices for our raw materials?
70.	All of us in this Assembly have an idea of the way in which bilateral and multilateral aid is granted to the developing countries. While the gratitude of those countries should be emphasized here, we may ask for how much longer this aid will continue to be forthcoming, and what is its real impact on our economies, when all the other factors necessary for harmonious, accelerated, extensive and lasting development are lacking.
71.	We have noted that since the end of the Second World War the prices of manufactured goods have increased year after year. With these rising prices, the level of living in industrialized regions has substantially improved, and the populations of Western Europe and North America have thus entered an age of luxury and even waste. The developing countries can only look on helplessly while this is happening for, while our production increases thanks to energetic development efforts, the income that we derive from it continues to decline.
72.	Until a. just and proportionate relationship is established between the prices of manufactured goods and those of raw materials, we shall never be safe from technological aggression. In other words, the real problem facing mankind is that of a better distribution of resources, services and technology, and this can only be achieved by a vigorous policy of international co-operation, which was what the Second United Nations Development Decade seemed to be aiming at with, among other objectives, the transfer of technology.
73.	We are not asking for charity from the wealthy countries, even though history tells us that those countries in large part built their colossal fortunes and ensured their own development by the exploitation of our peoples and the plunder of our natural resources. What we are asking is merely a new and more equitable economic order.
74.	The General Assembly at its sixth special session showed the way to avoid the errors of the old economic system which led to the present crisis. One of the most important results of that session was the unanimous recognition of the interdependence of the industrialized countries and the countries of the third world that provide raw materials, and the interdependence of problems of trade, development financing and the international monetary system. To solve those problems we need co-ordinated solutions, both on the national and on the international level. The Declaration on the Establishment of a New International Economic Order and, above all, the Program of Action for the establishment of this new international economic order, indicate both the objectives to be attained and the means of attaining them.
75.	My delegation particularly welcomes the Special Program established by resolution 3202 (S-VI), in which the General Assembly calls on the whole United Nations family to undertake immediately an emergency assistance operation in order to aid those of the developing countries most deeply affected by the present world economic crisis. My delegation notes with satisfaction that many countries have already clearly indicated their willingness to make voluntary contributions to that Special Program.
76.	Where tLsre has been some progress towards political detente it has often been outside the United Nations, Similarly, in the field of co-operation we cannot seem to find, inside our Organization, a platform acceptable to both industrial and third-world countries whereas, outside the United Nations, in a bilateral, subregional, regional or multilateral context, some positive action is possible.
77.	Can we therefore conclude that the United Nations has failed in its mission? Not at all. Over the 29 years of its existence the United Nations, because it is unique and universal, has emerged as an outstanding forum for contacts, for the exchange of views, and for collective reflection on the common problems of all mankind. Furthermore, in the specialized agencies major efforts have been made and positive results achieved. We hope that with the distinguished and dynamic encouragement of the Economic and Social Council, and with the assistance of our tireless Secretary-General, Mr. Kurt Waldheim, to whom we should like to reiterate our congratulations, the work of the specialized agencies will continue and expand.
78.	It is therefore under the banner of hope that we come to take part in the work of the twenty-ninth session. It is, of course, a qualified hope, but a hope that will one day be realized through the determination of some, the understanding of others and the firm purpose of all who bear the name of man. Our hope is a world where peace, justice and human solidarity will prevail.
79.	When we speak of human solidarity, our thoughts naturally go to Honduras and Peru, whose peoples have been so sorely tried by a terrible hurricane. I hope that the delegations of Honduras and Peru will accept the deeply felt condolences of the delegation of Cameroon in this painful hour. Far from being discouraged, such trials should, on the contrary, strengthen our solidarity and shore up our hopes for a better future.
80.	You will, therefore, understand, Mr. President, that my delegation, moved by this hope, appreciates the three-fold tribute represented by your enthusiastic and unanimous election to the presidency of the twenty-ninth session. This is, first of all, a tribute to the people of Africa who, thanks to the dynamic and resolute stand of OAU over the past few years, particularly since the last session, have played a considerable role in reaffirming and strengthening the ideals of freedom, independence and solidarity set forth in the Charter of the United Nations.
81.	It is also a tribute to the People's Democratic Republic of Algeria, whose valiant people have won imperishable laurels not only through its heroic struggle against colonial oppression, but also because of its continuing fight against the injustices of imperialism as denounced at the last special session, convened in fact on the initiative of your famous head of State, President Houari Boumediene.
82.	And it is a tribute, finally, to yourself, a diplomat of consummate skill, a tireless freedom fighter and impassioned defender of the dignity and independence of the peoples of the third world. Beyond the mere ritual of congratulations, believe me, Mr. President, my delegation feels itself directly touched by these tributes paid by the most noble world Assembly to the head of the delegation of a friendly sister country.
83.	We should also like to extend this tribute to your predecessor, Mr. Benites, who so wisely and responsibly directed the difficult proceedings of the twenty- eighth session and, above all, the sixth special session.
84.	A sign of the times: it is under your presidency that we joyfully welcome for the first time the delegation of the Republic of Guinea-Bissau, that brother State whose independence, proclaimed on the field of battle a year ago, tolled the knell for the last and oldest of the colonial empires. We welcome the admission to this Assembly of our brothers from Guinea- Bissau and of our friends from Bangladesh and Grenada, and we extend to them our warmest congratulations.
85.	The admission of three new Members is part of the thrust towards universality, which must be one of the objectives of our Organization if it really wishes to be the major center for harmonizing the actions of all the nations of the world so as to maintain international peace and security, to develop international relations based on respect for the principle of equal rights and self-determination of peoples, and to achieve international co-operation in solving international problems of an economic, social, cultural or humanitarian character. In a word, to usher in a genuine world civilization in conformity with the provisions of Article 1 of the Charter.
